PER CURIAM.
Willie Seullock, Appellant, challenges the trial court’s dismissal of his habeas corpus petition. Appellant argued below that section 944.275, Florida Statutes, which requires inmates to serve 85 percent of their sentences, is violative of the single subject requirement of the Florida Constitution. This argument was rejected in Comer v. Moore, 817 So.2d 784 (Fla. 2002). The trial court dismissed the petition without prejudice to Appellant reapplying for relief upon a showing that he exhausted administrative remedies. As we have addressed the merits of the petition and found Appellant’s arguments to be without merit, we affirm. However, we write to foreclose any attempt by Appellant to pursue administrative remedies on his merit-less claim.
POLEN, C.J., STONE and GROSS, JJ, concur.